Name: Commission Decision of 11 December 1980 on an advance payment to the French Republic by the EAGGF, Guidance Section, in respect of forecast expenditure in 1980 under Directive 79/359/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D122680/1226/EEC: Commission Decision of 11 December 1980 on an advance payment to the French Republic by the EAGGF, Guidance Section, in respect of forecast expenditure in 1980 under Directive 79/359/EEC (Only the French text is authentic) Official Journal L 369 , 31/12/1980 P. 0054****( 1 ) OJ NO L 85 , 5 . 4 . 1979 , P . 34 . ( 2 ) OJ NO L 125 , 20 . 5 . 1980 , P . 12 . COMMISSION DECISION OF 11 DECEMBER 1980 ON AN ADVANCE PAYMENT TO THE FRENCH REPUBLIC BY THE EAGGF , GUIDANCE SECTION , IN RESPECT OF FORECAST EXPENDITURE IN 1980 UNDER DIRECTIVE 79/359/EEC ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1226/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 79/359/EEC OF 26 MARCH 1979 ON THE PROGRAMME TO SPEED UP THE CONVERSION OF CERTAIN AREAS UNDER VINES IN THE CHARENTES DEPARTMENTS ( 1 ), AND IN PARTICULAR ARTICLE 8 ( 3 ) THEREOF , WHEREAS THE PROGRAMME SUBMITTED BY THE FRENCH REPUBLIC TO SPEED UP THE CONVERSION OF CERTAIN AREAS UNDER VINES IN THE CHARENTES DEPARTMENTS HAS BEEN APPROVED BY THE COMMISSION IN ACCORDANCE WITH ARTICLE 2 ( 2 ) OF THE SAID DIRECTIVE ; WHEREAS ARTICLE 4 ( 1 ) OF COMMISSION DECISION 80/506/EEC OF 1 APRIL 1980 ON REQUESTS FOR REIMBURSEMENT AND FOR ADVANCE PAYMENTS FOR THE COMMON MEASURE RELATING TO THE CONVERSION OF CERTAIN AREAS UNDER VINES IN THE CHARENTES DEPARTMENTS ( 2 ) LAYS DOWN THAT THE COMMISSION , ON THE BASIS OF THE DATA CONTAINED IN THE APPLICATIONS FOR ADVANCE PAYMENTS , MAY MAKE AN ADVANCE PAYMENT NOT EXCEEDING 80 % OF THE COMMUNITY CONTRIBUTION TO THE EXPENDITURE PROVIDED FOR DURING THE REFERENCE YEAR ; WHEREAS THE APPLICATION FOR AN ADVANCE PAYMENT SUBMITTED BY THE FRENCH REPUBLIC IN RESPECT OF FORECAST EXPENDITURE IN 1980 UNDER THE PROGRAMME TO SPEED UP THE CONVERSION OF CERTAIN AREAS UNDER VINES IN THE CHARENTES DEPARTMENTS HAS BEEN PRESENTED IN DUE AND PROPER FORM ; WHEREAS THE TOTAL ELIGIBLE AMOUNT OF FORECAST EXPENDITURE IN 1980 IS FF 35 688 221.50 ; WHEREAS THE EAGGF CONTRIBUTION WHICH MAY BE REQUESTED AMOUNTS TO FF 17 844 110.75 ; WHEREAS THE ADVANCE REQUESTED AMOUNTS TO FF 14 275 288.60 ; WHEREAS THE ADVANCE PAYMENT IN RESPECT OF THE PERIOD IN QUESTION IS WITHOUT PREJUDICE TO THE FINAL DECISION AS REGARDS AID FROM THE FUND IN RESPECT OF THE SAID PERIOD ; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHOULD THEREFORE MAKE THE REQUESTED ADVANCE PAYMENT OF FF 14 275 288.60 , WHICH CORRESPONDS TO 80 % OF THE FORECAST EAGGF CONTRIBUTION ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS , AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 AS PART OF THE COMMUNITY CONTRIBUTION TOWARDS THE FINANCING OF FORECAST EXPENDITURE IN 1980 BY THE FRENCH REPUBLIC ON SPEEDING UP THE CONVERSION OF CERTAIN AREAS UNDER VINES IN THE CHARENTES DEPARTMENTS , THE ADVANCE PAYMENT BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHALL BE FF 14 275 288.60 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 11 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT